Case 3:20-cr-30018-MGM Document 218 Filed 11/23/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA,
Plaintifé,

v. Criminal No. 20-30018-MGM

JOHN MICHAEL RATHBUN,

Defendant.

 

 

JURY VERDICT

COUNT 1— 18 U.S.C §§ 844(d), 2
ATTEMPT TO TRANSPORT AND RECEIVE, AND TRANSPORTATION AND RECEIPT OF,
AN EXPLOSIVE; AIDING AND ABETTING
As to Count 1 of the superseding indictment charging attempt to transport or receive, or
transportation or receipt of, an explosive, or aiding or abetting the commission of this crime, on or

about April 2, 2020, we the jury find the Defendant, John Michael Rathbun:

Not Guilty: ot Guilty:

COUNT 2 — 18 U.S.C §§ 844 (i), 2
ATTEMPT TO DAMAGE AND DESTROY BUILDINGS, VEHICLES, AND REAL AND PERSONAL
PROPERTY By FIRE AND EXPLOSIVE; AIDING AND ABETTING
As to Count 2 of the superseding indictment charging attempt to damage or destroy buildings,
vehicles, or real or personal property by fire or explosive, or aiding or abetting the commission of

this crime, on or about April 2, 2020, we the jury find the Defendant, John Michael Rathbun:

Not Guilty: or Guilty:
Case 3:20-cr-30018-MGM Document 218 Filed 11/23/20 Page 2 of 2

COUNT 3 — 18 U.S.C § 1001(a) (2)
FALSE STATEMENTS

As to Count 3 of the superseding indictment charging the making of a false statement that (1) he
was not familiar with the location on Converse Street where the fuel can device was placed, and/or
(2) he had not left his house in the past two weeks because of the COVID-19 pandemic, we the jury
find the Defendant, John Michael Rathbun:

Statement (1): Not Guilty: or Guilty:

Statement (2): Not Guilty: or Guilty: x,

The foregoing represents the unanimous decision of the jury.

\Yp2| ange ZL

Date Foreperson of the Jury
